Per Curiam.
The writ brings up an order by the judge of the First District Court of the city of Newark denying the motion of the present prosecutor, defendant in the District Court action, to set aside the service of summons in an action brought against it by Harry Neuman.
Prosecutor is a foreign corporation authorized to do business in this state and, before the disputed service, had designated the commissioner of banking and insurance its attorney upon whom process might be served. Its contention is that the person served had no authority in that respect. The proofs sustain a finding that the person served with process had been conspicuously held out by the prosecutor for nearly twenty-five years as its general agent in this state. That agent, not only solicited insurance, but performed other acts for prosecutor in and about its insurance business. The action was upon an insurance policy. For the reasons given in our determination of Massachusetts Protective Association, Inc., v. Louis R. Freund, Judge, &c., et al., 116 N. J. L. 65, the prosecutor should not now be permitted to prove that that person was not its agent or that, if he be its agent, his powers were special and not such as to justify the -service of process upon him.
The finding below will be affirmed, and the writ of certiorari will be dismissed, with costs.